Citation Nr: 1014265	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-31 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in 
the Army Reserves from August 1979 to June 1980.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision in which the 
RO, inter alia, determined that no new and material evidence 
had been received to reopen previously denied claims for 
service connection for back and left knee disabilities.  
Later the same month, the Veteran filed a notice of 
disagreement (NOD); and the RO issued a statement of the case 
(SOC) in September 2006.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2006.  The RO issued a supplemental SOC 
(SSOC) in November 2007.

Although the RO framed the issues in the rating decision, SOC 
and SSOC as entitlement to service connection for back and 
left knee disabilities, it treated the claims as petitions to 
reopen the previously denied claims for service connection 
for back and left knee disabilities, which it denied.  
Regardless of the RO's actions, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the appellant's claims for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  As the Board must first decide whether new and 
material evidence to reopen each of the claims for service 
connection has been received before it can address the matter 
on the merits-and in view of the Board's favorable action on 
the petition to reopen the claim for service connection for a 
left knee disability-the Board has characterized the appeal 
as encompassing the three issues set forth on the title page. 

In April 2008, the appellant testified during a Board video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

In July 2008, the Board issued a decision denying the 
appellant's petition to reopen the claim for service 
connection for a back disability, granting the petition to 
reopen the claim for service connection for a left knee 
disability, and denying the claim for service connection for 
a left knee disability on the merits. 

In June 2009, the appellant filed a motion for 
reconsideration.  In December 2009, a Deputy Vice Chairman of 
the Board informed the appellant that the motion for 
reconsideration was rendered moot by the Board's 
determination that it would vacate the July 2008 decision.  
As discussed below, the Board is vacating its July 2008 
decision and entering a new decision as if the July 2008 
decision had never been issued.


FINDINGS OF FACT

1.  In the July 10, 2008 decision, the Board denied the 
appellant's petition to reopen the claim for service 
connection for a back disability, granted the petition to 
reopen the claim for service connection for a left knee 
disability, and denied the claim for service connection for a 
left knee disability on the merits; it was later discovered 
that, at the time of the decision, VA was in possession of 
evidence favorable to the Veteran that was not discussed in 
the decision.
2.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

3.  In a July 1993 decision, the RO, inter alia, denied 
service connection for back and left knee disabilities; 
although notified of the denial in an August 1993 letter, the 
appellant did not initiate an appeal.

4.  No new evidence associated with the claims file since the 
July 1993 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disability, or raises a 
reasonable possibility of substantiating this claim.

5.  New evidence associated with the claims file since the 
July 1993 denial of the claim for service connection for a 
left knee disability that is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

6.  The record reflects in-service treatment following a left 
knee injury, and the medical opinion evidence   that 
addresses the question of whether there exists a medical 
nexus between current left knee disability and service is in 
relative equipoise.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on 
July 10, 2008 have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2009).

2.  As evidence received since the RO's July 1993 denial of 
service connection for a back disability is not new and 
material, the criteria for reopening this claim are not met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  As evidence received since the RO's July 1993 denial of 
service connection for a left knee disability is new and 
material, the criteria for reopening this claim are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  Resolving all reasonable doubt in the Appellant's favor, 
the criteria for service connection for status post left knee 
replacement with flexion abnormality are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2009).

As mentioned above, on July 10, 2008, the Board denied the 
appellant's petition to reopen the claim for service 
connection for a back disability, granted the petition to 
reopen the claim for service connection for a left knee 
disability, and denied  the claim for service connection for 
a left knee disability on the merits.  However, it was later 
discovered that, at the time of the decision, VA was in 
possession of evidence favorable to the Veteran that was not 
discussed in the decision-specifically, a June 2008 letter 
from the appellant's private physician.  As the failure to 
consider evidence constructively of record in July 2010 
constitutes a violation of due process, the  Board must now e 
vacate its  July 10, 2008 decision, and enter a new decision 
addressing the claims on appeal as if the prior decision had 
not been entered.

II.  Petitions to Reopen, and Service Connection Claim

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the request to reopen the 
claim for service connection for left knee disability, and of 
the claim for service connection  for that disability, on the 
merits, the Board finds that all notification and development 
action needed to fairly adjudicate these claims has been 
accomplished.

As for the request to reopen the claim for service connection 
for low back disability, notice requirements under the VCAA 
essentially require VA to notify a claimant of any evidence 
that is necessary to substantiate the claim(s), as well as 
the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a November 2005 pre-rating letter noted that 
the appellant's claims for service connection had been denied 
because there was no evidence of a back condition in service 
and because the left knee in-service injury was considered 
acute and his left knee appeared to be normal at "[VA] 
examination".  It was indicated that, in order to reopen his 
previously denied claims, he had to submit evidence relating 
to these facts.  This letter also provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the underlying claims for service connection, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claims (consistent with the version of 38 C.F.R. § 3.159 then 
in effect).  

Post-rating, , a September 2006 post-rating letter generally 
notified the Appellant regarding the assignment of disability 
ratings and effective dates, as well as the type of 
information that impacts these determinations.  After the 
issuance this notice,  and opportunity for the appellant to 
respond, the November 2007 SSOC reflects readjudication of 
the claims.  Hence, the appellant is not shown to be 
prejudiced by the timing of this latter  notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board further points out that, in a January 2008 letter, 
the RO corrected its statement with regard to the reason for 
the July 1993 denial of service connection for a left knee 
disability to reflect that there was no evidence that a left 
knee condition existed at discharge.  This notice was not 
followed by reajudication of the claim.  However, given the 
fact that the appellant testified during  a Board hearing 
following this notice and the Board's favorable disposition 
on the request to reopen the claim for service connection for 
a left knee disability, the Board finds that the appellant is 
not shown to be prejudiced by the timing of this notice.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
appellant's service treatment records, post-service private 
medical records and physicians' statements, and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the April 2008 Board 
hearing as well as various written statements submitted by 
the appellant and his attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the petitions to reopen and the 
underlying service connection claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim.  .  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the claimant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield,  20 Vet. App. at  543  
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B.   Analyses

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
a clamant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See generally 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Petitions to Reopen

The appellant's initial claims for service connection for 
back and left knee disabilities were previously denied in a 
July 1993 rating decision.  That decision was based on the 
Appellant's service treatment records, a private physician's 
statement, and private medical records.  Even though the 
Appellant claimed that he injured his back and left knee when 
he fell off a truck, his service treatment records showed no 
complaints of, or treatment for, any back condition in 
service.  Private medical evidence revealed that the 
Appellant sustained a work-related injury to his spine, on 
April 11, 1991, when he fell over a floor buffer.  The 
Appellant was treated on several occasions for a left knee 
injury sustained when, while running, he stepped in a hole 
and tore his medial collateral ligament.  His separation 
examination showed only some tenderness over the knee with no 
swelling and normal range of motion.  However, none of the 
evidence included evidence of either a nexus between his back 
disability and service or evidence of, or treatment for, a 
chronic left knee disability after service discharge.  
Therefore, his claims were denied.  

Although the Appellant was informed of the July 1993 decision 
the following month, he did not initiate an appeal within one 
year of notification.  Therefore, the July 1993 rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

Here, the veteran's petition to reopen the previously denied 
claims for service connection for back and left ankle 
disabilities was received in October 2005.  Again, he claimed 
that he sustained injuries to both his back and left knee 
when he fell off the back of a 2 1/2-ton truck while in 
service.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the July 1993 RO 
decision that denied the claim for service connection.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the record since the RO's prior denial 
consists of additional private medical records and statements 
from private physicians; VA examination reports, the 
transcript of the appellant's hearing, and various written 
statements provided by him and by his attorney, on his 
behalf. 

In his hearing  testimony and in various written statements, 
the appellant reiterated his contention that he injured his 
lower back and left knee in service when he fell off a truck, 
that he continued to have problems with the left knee giving 
out ever since, and that as result he underwent a total knee 
replacement in 2002.  With regard to his back, the appellant 
indicated that he had never recovered from his in-service 
injury and has now been diagnosed with arthritis. 

Both private physician's statements, private treatment 
records and reports of VA examinations performed in November 
2005 and October 2007 reflect that the appellant stopped 
working in 2000 secondary to a fall on the job due to his 
left knee giving out, that he had a total knee replacement in 
2002, and that he has been diagnosed with tri-compartmental 
degenerative joint disease and residuals of status post left 
knee replacement with flexion abnormality.  A June 2008 
letter from the appellant's private physician provides a 
nexus between the appellant's current left knee disability 
and his period of ACDUTRA.

a.  Back Disability

The Board finds that the additionally received private 
medical records and VA examination reports related to the 
appellant's left knee disability are "new" in the sense that 
they were not previously before agency decision maker; 
however, this evidence is not "material" for purposes of 
reopening the claim for service connection for a back 
disability.  

As noted above, evidence of record in July 1993 included the 
appellant's service treatment records, which show no 
complaints of, or treatment for, a low back disability during 
active duty, and post-service medical records from private 
sources showing treatment for a back disability that resulted 
from a 1991 work-related injury.  The new medical evidence 
submitted by the appellant relates to ongoing treatment for a 
chronic left knee disability.  However, this evidence does 
not include any medical comment or opinion addressing a 
relationship between his current chronic low back disability 
and the appellant's period of military service.  Thus, this 
evidence is not material because it does not  provide a 
reasonable possibility of substantiating the claim.  Simply 
stated, none of the medical evidence is pertinent to the 
central question underlying the claim for service connection:  
whether the appellant's chronic low back disability is 
objectively linked to his period of ACDUTRA.  Hence, the 
medical evidence is not material for purposes of reopening 
the claim.

The only other evidence associated with the claims file 
consists of the appellant's lay assertions and Board hearing 
transcript, reflecting his report that he was injured when he 
fell from a truck in service and that he now has been 
diagnosed with arthritis.  Thus, in his statements and 
testimony, the appellant asserts, in essence, that his 
chronic low back disability was the result of his military 
service.  These statements appear to be, essentially, 
redundant of assertions made in connection with the prior 
claim, and, thus, are not new for purposes of reopening the 
claim.  Even if new, however, these statements would not 
constitute material evidence to reopen the claim.  Where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, new 
and material evidence to reopen the claim for service 
connection for back disability has not been received.  As 
such,  the requirements for reopening are not met, and the 
July 1993 rating decision that denied service connection for 
a back disability remains final.  As the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

b.  Left Knee Disability

The above-described, additionally evidence received-in 
particular, the private medical evidence and the VA 
examination reports showing diagnoses of, and treatment for, 
a current left knee disability-provides a basis for 
reopening the claim.  As this evidence was not previously 
considered by agency adjudicators, and is not cumulative or 
duplicative of evidence previously of record, it is "new".  
As noted above, at the time of prior denial, there was no 
evidence of a chronic left knee disability, and the record 
now includes diagnoses of degenerative joint disease and 
residuals of status post total left knee replacement; thus, 
the "new" evidence relates to an unestablished fact that is 
necessary to substantiate the claim.  As the record now 
includes the Appellant's testimony that he continued to have 
left knee problems that eventually lead to a total knee 
replacement, the Board also finds this evidence provides a 
reasonable possibility of substantiating the claim.  The 
Board reiterates that, for purposes of reopening, the 
credibility of the evidence is presumed.  Justus, 3 Vet. App. 
at 512-513.  

Accordingly, the Board concludes that the criteria for 
reopening the claim for service connection for a left knee 
disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

2.  Service Connection for a Left Knee Disability

Service treatment records confirm that the Appellant was 
treated on several occasions for an injury to his left knee, 
as a result of stepping in a hole while running during basic 
training, not due to a fall from a truck.  He was diagnosed 
with a torn medial collateral ligament and placed on a 
temporary physical profile.  His separation examination 
showed some tenderness over the knee with no swelling and 
normal range of motion.

Post-service private medical records and physicians' 
statements show that, in February 2000, while working as a 
painter for a truck painting company, the Appellant hurt his 
left knee.  He was walking a large steel plate that caught 
his air hose and fell against his left knee and crushed some 
of the bones of his knee.  Following various radiological 
studies, the Appellant underwent arthroscopic surgery in 
March 2000, followed by a total knee replacement in April 
2002.

During VA examination in November 2005, the Appellant gave a 
history of experiencing intermittent left knee pain and 
swelling since service.  He stopped working in 2000 secondary 
to a fall on the job which he claimed was the result of his 
left knee giving out.  Ultimately, the Appellant ended up 
with a left total knee replacement.  After which, he reported 
having intermittent pain and swelling in the left knee, which 
he treats with occasional Tylenol and ice.  Following 
physical examination, the impression was status post left 
total knee replacement and history of medial collateral 
ligament tear while in service.  This examiner indicated that 
he could not comment as to whether the Appellant's total knee 
replacement and current left knee disability was related to 
service because he did not have the records dealing with the 
left total knee replacement available for review. 

In an October 2007 VA examination report, the examiner noted 
that the appellant had injured his knee while running in 
service, when he stepped into a hole and tore his medial 
collateral ligament "for which he was casted in December 
197[9]."  Following treatment, the orthopedic physician, 
while in the military service, had advanced the appellant to 
full duty.  On his February 1980 discharge examination 
report, no swelling of the left knee was noted.  He had 
normal full range of motion of the left knee.  A review of 
the claims file that included records pertaining to the 2002 
total knee replacement revealed that the appellant was 
involved in a work-related injury in 2000, which prompted 
surgery to his left knee.  Following physical examination, 
the diagnosis was residuals of status post left knee 
replacement with flexion abnormality, mildly active at the 
time of examination.  Based upon the physical examination of 
the claimant and review of the records, the examiner opined 
that the appellant's current left knee condition is not 
related to the injury in the military service.  This examiner 
noted that prior to discharge from service in February 1980, 
left knee examination revealed normal range of motion with no 
swelling; and that the appellant also had worked for 
approximately ten years full duty as a tractor trailer 
painter and did not seek orthopedic attention in regards to 
his left knee until the fall injury while at work to his left 
knee.

In a letter dated in June 2008, J.F.G., M.D., noted that he 
had reviewed several specific documents relating to the 
appellant's medical treatment both during and after service.  
He commented on the appellant's in-service incident where he 
was running and stepped in a hole.  He also observed that the 
appellant had a Workman's Compensation Injury.  After 
reviewing prior medical examiner's opinions, Dr. G. opined 
that as a result of the injury the appellant sustained while 
in the service, the appellant had a current knee disability.

In determining whether the Appellant is entitled service 
connection, the Board must weigh the conflicting medical 
opinions on the question of the etiology of the Appellant's 
left knee disability.  .  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this regard, the Board notes that Dr. G.'s opinion is 
entitled to no greater or less weight than the others simply 
because he has been the Appellant's treating physician.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (upholding 
Court's decision not to adopt the treating physician rule).

Considering the opinion of the October 2007 VA examiner and 
the opinion expressed by Dr. G., the Board finds that the 
competent medical opinion evidence on the question of whether 
there exists a medical nexus between a current left knee 
disability and the appellant's period of ACDUTRA is now, at 
the very least, in relative equipoise.  The Board notes that, 
while Dr. G. did not have access to the appellant's claim 
file, he indicated that his opinion was based on review of 
pertinent evidence of record which included applicable 
service treatment records as well as the appellant's 
Workman's Compensation Injury.  Additionally, the Board notes 
that while the appellant has claimed that his left knee 
injury is the result of falling off of a truck during his 
period of ACDUTRA (which has not been documented), Dr. G. 
connected the present disability with the appellant's 
stepping in a hole while running during ACDUTRA (which as 
been documented). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

On these facts, and with resolution of all reasonable doubt 
in the appellant's favor, the Board concludes that the 
criteria for service connection for status post left knee 
replacement with flexion abnormality are met.


ORDER

As new and material evidence to reopen the claim for service 
connection for a back disability has not been received, to 
this extent, the appeal is denied.

As new and material evidence to reopen the claim for service 
connection for a left knee disability has been received, to 
this extent, the appeal is granted.

Service connection for status post left knee replacement with 
flexion abnormality is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


